Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 1 of 19 PageID #: 526




                                    No. 6:19-cr-00029

                                United States of America
                                           v.
                                Tyreese Wayne Williams


                                         ORDER

                 The court now considers defendant’s motions in limine
             (Docs. 34-37), his motion to require the government to reveal
             agreements with fact witnesses (Doc. 38), and his motion to
             exclude evidence (Doc. 54). Each motion will be addressed
             separately.
                            Motion in limine number 1 (Doc. 34)
                 Defendant moves for the court to order the government
             not to refer to “any prior convictions, alleged violations of the
             law, or any alleged extraneous acts or prior alleged acts of
             misconduct by the Defendant, in the presence of the Jury or
             Jury Panel, until a hearing has been held outside the presence
             of the Jury or Jury Panel” to determine whether such evidence
             is admissible. Doc. 34 at 1-2. The requested order would be
             premature. Federal Rule of Evidence 404(b)(2) provides that,
             “on request by a defendant in a criminal case, the prosecutor
             must . . . provide reasonable notice of the general nature of
             any . . . evidence” of the defendant’s past crimes, wrongs, or
             other acts that the prosecutor plans to use at trial. Fed. R. Evid.
             404(b)(2). This notice must occur before trial unless the court
             finds good cause for the prosecution’s failure to provide that
             notice before trial. Fed. R. Evid. 404(b)(2)(B). The notice
             gained through this process would enable defendant to con-
             test any evidence that he believes to be inadmissible. There-
             fore, this motion in limine (Doc. 34) is denied.
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 2 of 19 PageID #: 527




                           Motion in limine number 2 (Doc. 35)
                 This motion makes three requests. First, defendant re-
             quests the court to order the government not to ask the de-
             fendant, in the presence of the jury, to “stipulate to any testi-
             mony, whether it be the qualification of an expert or other-
             wise.” Doc. 35 at 2. Second, defendant asks the court to order
             the government not to refer to or elicit testimony regarding
             any statement made by defendant that was not disclosed to
             defendant during discovery unless the government “without
             first taking the matter up outside the presence of the Jury to
             ascertain whether or not such statement is admissible and
             meets the Federal Constitutional test set out in Jackson v.
             Denno or Miranda v. Arizona.” Doc. 35 at 2. Third, defendant
             requests “[t]hat the Government or any member of his/her
             staff be instructed not to elicit from any witness, evidence sub-
             mitted under Federal Rules of Evidence 402, 403, 405, 406, and
             408, or any reputation testimony concerning the accused
             without first allowing the Defendant's attorney, outside the
             presence of the Jury, an opportunity to question the compe-
             tency of such witness to ascertain if he/she possesses the legal
             qualifications to so testify.”
                 Except in limited circumstances, whether to conduct pre-
             liminary hearings on the admissibility of evidence outside the
             presence of the jury is left to the judge’s discretion. See Fed. R.
             Evid. 104(c). Much evidence on preliminary questions may be
             heard by the jury with no adverse effect. Fed. R. Evid. 104 ad-
             visory committee’s note on 1972 proposed rule. Further, evi-
             dence relevant to admissibility is often also relevant to weight
             or credibility, thus setting the foundation in the presence of
             the jury saves time. Id. Accordingly the court finds these re-
             quests overbroad or premature, and therefore, this motion in
             limine (Doc. 35) is denied.

                         Motion in limine number 3 (Doc. 36)
                 Defendant argues that the government should be pre-
             cluded from referring to or eliciting testimony regarding any
             statements, admissions, or confessions of defendant until the
             court has held a hearing to determine whether those

                                            -2-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 3 of 19 PageID #: 528




             confessions were voluntary. This motion in limine (Doc. 36) is
             denied as overbroad.

                          Motion in limine number 4 (Doc. 37)

                Defendant argues that the government should be pre-
             cluded from eliciting expert testimony without first holding a
             hearing outside the presence of the jury to determine the ex-
             pert’s qualifications. This motion (Doc. 37) is denied as over-
             broad.

                 Motion to require the government to reveal any agree-
                 ment(s) entered into with fact witnesses (Doc. 38)

                 Defendant moves for the court to compel the government
             to disclose any agreement the government has entered into
             with a witness to provide a benefit to the witness in exchange
             for the witness’s testimony. The government has an obliga-
             tion to disclose agreements it makes to secure testimony from
             witnesses. See Giglio v. United States, 405 U.S. 150 (1972). But
             defendant does not identify any specific alleged agreements
             that the government has failed to disclose. Instead, defendant
             speculates that the government might have made an undis-
             closed agreement with a fact witness. This motion (Doc. 38) is
             denied as overbroad. This ruling on a motion in limine does
             not, of course, negate the prosecution’s Giglio obligations.

              Motion to exclude evidence and response to pretrial order
                                     (Doc. 54)

                Defendant raises several objections to the recordings from
             Officers Dickerson and Samford’s body cameras, dash cam-
             eras, and dispatch audio, the recordings of three phone calls
             defendant made from jail, and the transcripts the government
             prepared of all these recordings.




                                           -3-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 4 of 19 PageID #: 529




                I.      Authentication of recordings

                 Defendant moves to exclude all recordings on the ground
             that the government has not yet authenticated them. Doc. 54
             at 6-7 ¶ 4, 12 ¶ 2. Additionally, defendant moves to exclude
             all recordings from Dickerson’s cameras or radio transmis-
             sion on the ground that Dickerson, who has died, is unavail-
             able to authenticate them. Doc. 54 at 9 ¶ 1. Defendant’s mo-
             tions to exclude this evidence are denied as overbroad and
             premature, without prejudice to defendant’s right to object at
             trial should the government fail to authenticate any record-
             ings.

                 II.     Transcripts
                 Defendant moves to exclude the government’s transcripts
             of the various recordings on several grounds. First, defendant
             argues that transcripts are unnecessary for understanding the
             audio/visual recordings because the recordings are audible,
             they cover only one event, and they feature only a small num-
             ber of speakers. Doc. 54 at 7-8 ¶ 2. The government argues
             that recordings need not fall below some threshold of audibil-
             ity or clarity to justify the admission of a transcript. Doc. 55 at
             7. As the government notes, the Fifth Circuit has indicated
             that the rule is exactly the opposite: transcripts should not be
             admitted for recordings that fall below a threshold of audibil-
             ity or clarity because jurors who cannot hear or understand
             the recording may rely too heavily on the transcript. United
             States v. Chaney, 299 Fed. App’x 447, 453-54 (5th Cir. 2008). The
             court is persuaded by the government’s briefing on this point.

                 Next, defendant objects to the transcripts on procedural
             grounds. Defendant argues that the government has not
             given defense counsel the opportunity to submit the record-
             ings to a transcription service for the purpose of preparing an
             alternative transcript. Doc. 54 at 8 ¶ 3. Defendant also argues


                                            -4-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 5 of 19 PageID #: 530




             that the government failed to disclose its possession of record-
             ings from Deputy Jacob Samford’s devices until after Deputy
             Dickerson died. Doc. 54 at 10-11 ¶ 1. Furthermore, defendant
             asks the court to order the government to produce recordings
             of the jailhouse telephone calls so defendant may arrange for
             the production of alternative transcripts. Doc. 54 at 12 ¶ 1.

                 The government has a satisfactory response to all these
             complaints. Deputy Dickerson’s recordings and the record-
             ings of the jail telephone calls were made available to Wil-
             liams’s counsel through USAfx, the DOJ’s online portal, when
             he joined the case in October 2019. Doc. 55 at 13-14. Likewise
             for the jailhouse telephone calls. Id. at 14. Deputy Samford’s
             recordings were made available to defense counsel on Janu-
             ary 6, 2020. Id. at 11.

                 Even if the government was obligated to disclose Sam-
             ford’s recordings before Dickerson died, suppression of evi-
             dence would be unwarranted. In the Fifth Circuit, “[t]he fol-
             lowing factors should guide a district court's exercise of its
             discretion to impose sanctions for a discovery violation: ‘(1)
             the reasons why disclosure was not made; (2) the amount of
             prejudice to the opposing party; (3) the feasibility of curing
             such prejudice with a continuance of the trial; and (4) any
             other relevant circumstances.’” United States v. Dvorin, 817
             F.3d 438, 453 (5th Cir. 2016) (quoting United States v. Garrett,
             238 F.3d 293, 298 (5th Cir. 2000)). Here, the reason for the gov-
             ernment’s failure to disclose Samford’s recordings at the out-
             set was that, before Dickerson died, the government planned
             to rely on Dickerson’s recordings at trial. There is no prejudice
             to defendant because Samford’s recordings were disclosed to
             defendant in January and consist mostly of the same material
             that is on Dickerson’s recordings, and defendant has not re-
             quested a continuance based on the disclosure of Samford’s
             recordings. Doc. 55 at 11-12. The court is persuaded by the
             government’s reasoning. Therefore, defendant’s motions to


                                           -5-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 6 of 19 PageID #: 531




             exclude the transcripts on the basis of the government’s sup-
             posed failures to adequately disclose are denied, and defend-
             ant’s motion to compel the government to supply audio re-
             cordings of the jailhouse telephone calls is similarly denied.

                 Finally, defendant argues that, if the transcripts are admit-
             ted, the court should issue a limiting instruction that the tran-
             scripts are to be used only to aid the jury in understanding the
             audio recordings. Doc. 54 at 8-9 ¶ 4. In response, the govern-
             ment “agrees that a transcript is an aid to a jury subservient
             to the jury’s own discernment of what is contained in a re-
             cording” and the government also “stipulates that the Fifth
             Circuit Pattern Criminal Jury Instruction § 1.48 (2019) is the
             appropriate limiting instruction for transcripts.” Doc. 55 at 8.
             Defendant has not proposed a specific limiting instruction or
             indicated his position as to the appropriateness of the pattern
             jury instruction. See Doc. 54 at 8-9 ¶ 4. Therefore, defendant’s
             motion in limine for a limiting instruction is deferred. De-
             fendant may, of course, propose a limiting instruction at trial.

                III.    Confrontation Clause

                 Defendant “objects to the use of any recorded testimonial
             statement by Deputy Dickerson.” Doc. 54 at 9 ¶ 2. The Con-
             frontation Clause prohibits the use of testimonial statements
             by non-testifying witnesses unless those witnesses are una-
             vailable and the defendant had a prior opportunity to cross
             examine them. Crawford v. Washington, 541 U.S. 36, 54 (2004).
             The Confrontation Clause bars such testimonial statements
             only for the purposes of establishing the truth of the matter
             asserted. Id. at 59 n. 9. Here, Dickerson is a non-testifying wit-
             ness, as he was killed prior to trial. Thus, any testimonial
             statements made by Dickerson are inadmissible for the pur-
             pose of establishing the truth of the matter asserted unless de-
             fendant had a prior opportunity to cross-examine Dickerson.
             For the reasons stated below, the court finds that the follow-
             ing statements are testimonial:

                                           -6-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 7 of 19 PageID #: 532




                       DICKERSON: Oh, here’s a gun. He’s got a
                    gun.

                                               ...

                        DICKERSON: Oh, shit. He’s a convicted
                    felon, too. 320 SO, firearm recovered.

             Doc. 54-2 at 42, lines 7-11. The government, of course, remains
             free to attempt to establish those facts by other means.

                 Testimonial statements include affidavits, statements
             made during custodial examinations, confessions, deposi-
             tions, prior testimony, and other “statements that were made
             under circumstances which would lead an objective witness
             reasonably to believe that the statement would be available
             for use at a later trial.” Id. at 51-52. Thus, testimonial state-
             ments include statements made during an interrogation as
             well as “volunteered testimony.” Melendez-Diaz v. Massachu-
             setts, 557 U.S. 305, 316 (2009) (quoting Davis, at 822-23 n.1).
             And testimonial statements may be sworn or unsworn. Craw-
             ford, 541 U.S. at 52 n.3. Ultimately, a statement is testimonial
             if “in light of all the circumstances, viewed objectively, the
             ‘primary purpose’ of the conversation was to ‘creat[e] an out-
             of-court substitute for trial testimony.’” Ohio v. Clark, 576 U.S.
             237, 135 S. Ct. 2173, 2180 (2015). An important consideration
             in this analysis is the “prospect of fabrication.” See, e.g., United
             States v. Solorio, 669 F.3d 943, 954 (9th Cir. 2012) (quoting Mich-
             igan v. Bryant, 562 U.S. 344, 361 (2011)).

                 A statement made while officers are responding to an on-
             going emergency is likely to be deemed non-testimonial be-
             cause “the prospect of fabrication in statements given for the
             primary purpose of resolving that emergency is presumably
             significantly diminished.” Bryant, 562 U.S. at 361. The pro-
             spect of fabrication is also low where police officers make
             statements to other officers about ongoing events while they
             are conducting an undercover operation. Soloria, 669 F.3d at


                                            -7-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 8 of 19 PageID #: 533




             954. The formality of the situation bears on this analysis be-
             cause informal statements are less likely to be made for the
             primary purpose of establishing evidence against the defend-
             ant. Clark, 135 S. Ct. at 2180. Hearsay rules are relevant be-
             cause they are “designed to identify some statements as reli-
             able.” Id. (quoting Bryant, 562 U.S. at 358-59.) But some state-
             ments that are admissible under a hearsay exception may be
             inadmissible under the Confrontation Clause due to the
             “unique potential for prosecutorial abuse” that arises from
             the “[i]nvolvement of government officers in the production
             of testimony with an eye toward trial.” Crawford, 541 U.S. at
             56 n.7. Consequently, statements are more likely to be testi-
             monial when the speaker is a police officer cataloguing his ob-
             servations and discoveries during a criminal investigation. See
             Bullcoming v. New Mexico, 564 U.S. 647, 660 (2011) (“Suppose
             a police report recorded an objective fact . . . Could an officer
             other than the one who saw the number on the house or gun
             present the information in court . . . the answer is emphatically
             ‘No.’”).

                 In the above quoted statements, Dickerson said that Wil-
             liams had a gun and that Williams was a convicted felon.
             Dickerson made these statements while he and Samford—
             two police officers—were searching Williams’s car and re-
             porting what they found to other law enforcement agents
             over the radio. Williams had already been handcuffed and
             given Miranda warnings. Thus, Dickerson knew that his state-
             ments could potentially be used in a future criminal trial
             against Williams. And the situation presented the heightened
             risk involved when officers investigating a suspected crime
             scene may be able to plant evidence. Weighing all circum-
             stances, the court finds that one primary purpose of the state-
             ments at issue was to establish facts that would be used
             against Williams in a criminal prosecution.




                                           -8-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 9 of 19 PageID #: 534




                 The government argues that the officers’ purpose in
             searching Williams’s car was to conduct an inventory search.
             Doc. 41 at 14-15. The court is persuaded that the search was
             probably done for two purposes: inventory and criminal in-
             vestigation. The search of the car can be compared to an au-
             topsy. Sometimes, the person performing an autopsy knows
             that her findings may be used in a criminal trial even though
             the autopsy is not performed “solely to gather evidence for use
             in a future prosecution.” United States v. Williams, 740 F. Supp.
             2d 4, 7 (D.D.C. 2010). An autopsy report is not testimonial
             where the autopsy was done long before a criminal investiga-
             tion began, and the medical examiner did not suspect that the
             dead person had been murdered. United States v. James, 712
             F.3d 79, 99 (2d Cir. 2013). By contrast, where the body arrived
             at the medical examination with visible signs of physical as-
             sault, and the autopsy was attended by two criminal investi-
             gators, the autopsy report is testimonial. Williams, 740 F.
             Supp. 2d at 7. Here, Officer Dickerson searched Williams’s car
             after Williams had been arrested for fleeing from the police,
             and Dickerson had already vocalized his suspicion that there
             was contraband in the car. So the court finds that one primary
             purpose of the statements was to memorialize facts for a crim-
             inal prosecution.

                 The court recognizes that Dickerson’s statements bear few,
             if any, of the traditional indicia of formality. And the hearsay
             exception for present-sense impressions applies. But these ob-
             servations are overridden by the fact that Dickerson and Sam-
             ford were police officers investigating a crime scene and re-
             porting what they found over the radio to other law-enforce-
             ment agents.

                 For the reasons stated above, the above quoted statements
             are testimonial under the Confrontation Clause. Thus, these
             statements are inadmissible for showing the truth of the




                                           -9-
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 10 of 19 PageID #: 535




             matter asserted unless defendant had a prior opportunity to
             cross examine Dickerson.

                IV.    Other evidentiary objections.

                 Williams objects to Dickerson’s comment that, “Oh shit!
             He’s a convicted felon too,” on the additional ground that it
             is an impermissible reference to defendant’s previous crimes,
             wrongs, or other acts under FRE 404(b). Doc. 54 at 10 ¶ 4. The
             government notes that Williams already stipulated to the fact
             that he was a felon at the time he was arrested for being a
             felon-in-possession of a firearm. Doc. 55 at 9-10 (citing Doc.
             39). Moreover, the government points to FRE 404(b), which
             prohibits a reference to defendant’s past crimes only if the ref-
             erence is made for the purpose of showing that the defendant
             acted in conformity with some specified character trait. Fed.
             R. Evid. 404(b)(1). A reference to defendant’s past crimes may
             be introduced for another purpose. Fed. R. Evid. 404(b)(2).
             Here, the government says it will introduce this quote for the
             “purpose of providing context to why Deputies Dickerson
             and Samford seized the firearm as evidence at the time it was
             discovered.” Doc. 55 at 10. But the government does not ex-
             plain why the officers’ reasons for seizing the gun after they
             discovered it are relevant to the elements of the offense in this
             case. Therefore, defendant’s motion to exclude this quote is
             granted.

                 Williams moves to exclude all transcripts and recordings
             from Dickerson and Samford’s body cameras, dash cameras,
             and dispatch audio as “inadmissible hearsay to which no ex-
             ception applies.” Doc. 54 at 10 ¶ 2, 11 ¶ 2. The government
             argues that Dickerson and Samford’s statements are present-
             sense impressions because they were “(1) dictating [their] ac-
             tions to the dispatcher, (2) communicating with assisting of-
             ficers about the ongoing pursuit and arrest, and (3) contem-
             poraneously describing [their] actions as [they] performed
             them.” Doc. 41 at 20-21 (citing Fed. R. Evid. 803(1)) Moreover,

                                          - 10 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 11 of 19 PageID #: 536




             the government says, “the ‘contemporaneous’ element should
             be broadly applied and should be interpreted to include de-
             scriptions of the immediate past.” Id. at 22-23 (citing United
             States v. Davis, 577 F.3d 660, 668-69 (6th Cir. 2009) (description
             provided in a 911 call 30 seconds to a minute after the events
             described counts as a present sense impression)). The court
             agrees that the vast majority of the statements in these record-
             ings escape the hearsay rule as present-sense impressions. See
             United States v. Polidore, 690 F.3d 705, 720 (5th Cir. 2012) (de-
             scriptions of drug deal made by 911 caller who was watching
             it happen were present-sense impressions). The remaining
             statements are statements of the party opponent or verbal ac-
             tions. Therefore, defendant’s motion to exclude these tran-
             scripts and recordings on hearsay grounds is denied.

                 Defendant moves to exclude all recordings and transcripts
             from Dickerson and Samford’s body cameras, dash cameras,
             and dispatch audio as “irrelevant, prejudicial, needlessly cu-
             mulative and wasteful of time.” Doc. 54 at 10 ¶ 3, 11 ¶ 2. The
             court finds that some portions of these transcripts are inad-
             missible under FRE 403. Those portions that are inadmissible
             on these grounds are listed in the chart below. Where this
             chart indicates that a quotation is inadmissible, that quotation
             is inadmissible in every recording and transcript in which it
             appears, even if not all recordings and transcripts are in-
             cluded in this chart.

                Defendant moves to exclude the jailhouse phone calls as
             hearsay to which no exception applies and as “irrelevant, prej-
             udicial, confusing, needlessly cumulative and wasteful of
             time.” Doc. 54 at 12 ¶ 2. The government argues that the
             phone calls are admissible as the statement of a party oppo-
             nent under Fed. R. Evid. 801(d)(2). The statements on the tel-
             ephone calls by Williams’s interlocutors are admissible to add
             context to Williams’s own statements. Doc. 55 at 5 (citing
             United States v. Chaney, 299 Fed. App’x. 447, 452 (5th Cir.


                                           - 11 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 12 of 19 PageID #: 537




             2008)). The court finds that some portions of the transcripts
             and calls are inadmissible as hearsay and under FRE 403.
             Those portions that are inadmissible on these grounds are
             listed in the chart below. Where this chart indicates that a quo-
             tation is inadmissible, that quotation is inadmissible in every
             recording and transcript in which it appears, even if not all
             recordings and transcripts are included in this chart.


 Location                                  Text                                  Ruling
 Doc. 54-2 at 18-19 WILLIAMS: Hey.                                    Inadmissible. FRE
 (lines 16:2-17:25) DICKERSON: What’s up?                             403      (prejudicial,
                                                                      wasteful of time).
                  WILLIAMS: Hey get me to the hospital, man.
                  Hey man, I took [unintelligible].
                  DICKERSON: You what?
                  WILLIAMS: I took some [unintelligible] he
                  gave me some [unintelligible].
                  DICKERSON: He gave you some shit?
                  WILLIAMS: [Unintelligible].
                  DICKERSON: [redacted]
                  WILLIAMS: I don’t know. I ain’t gon’ lie to you,
                  that man gave me some shit, man.
                  DICKERSON: What’d he give you? Meth, co-
                  caine, heroin, bad weed? I don’t know, what?
                  WILLIAMS: Motherfucker gave me some meth,
                  man.
                  DICKERSON: Meth?
                  WILLIAMS: Yeah, fuck.
                  DICKERSON: [redacted]
                  WILLIAMS: Nah, man.
                  DICKERSON: [redacted]




                                          - 12 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 13 of 19 PageID #: 538




 Location                                 Text                              Ruling
                   WILLIAMS: Bro, I ain’t got no pipe. Hey, can
                   you take me to the hospital?
                   DICKERSON: [redacted]
                   WILLIAMS: I’m trying to hold my— That man
                   gave me some fucked up shit. I really… can’t
                   [unintelligible]. Man, he gave— He tried to give
                   her… a damn couple shit. Some shit.
                   DICKERSON: [redacted]
                   WILLIAMS: Aye, I need to get to the emergency
                   room. I know for a fact—
                   DICKERSON: [redacted]
                   WILLIAMS: I know for a fact that man gave me
                   some shit.
                   DICKERSON: [redacted]
                   WILLIAMS: [unintelligible]
 Doc. 54-2 at 20 WILLIAMS: “Uh, I mean last time y’all had is- Inadmissible. FRE
 (lines 5-7), 65 sues. I mean they search it every time. [Unintel- 403 (confusing, prej-
 (lines 11-13)   ligible] five, six times. I mean – “              udicial).
 Doc. 54-2 at 20 WILLIAMS: Man, I need— I know that that— I Inadmissible. FRE
 (lines 18:10-25) know that I’m not right, right now. I know I 403      (prejudicial,
                  need to go…                                  wasteful of time).
                   DICKERSON: [redacted]
                   WILLIAMS: Alright, I totally appreciate every-
                   thing.
                   DICKERSON: [redacted]
                   WILLIAMS: Yes.
                   DICKERSON: [redacted]
                   WILLIAMS: Mm. [Unintelligible].
                   DICKERSON: [redacted]
                   WILLIAMS: Yeah, might be.


                                          - 13 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 14 of 19 PageID #: 539




 Location                                    Text                          Ruling
 Doc. 54-2 at 21 WILLIAMS: Nah, there shouldn’t be nothing in Inadmissible. FRE
 (lines 19-3-8)  that car, man.                               403 (prejudicial).
                   DICKERSON: [redacted]
                   WILLIAMS: I mean... y’all already done
                   searched it [unintelligible].
 Doc. 54-2 at 21-22 WILLIAMS: No, I’m not talking about the past Inadmissible. FRE
 (lines      19:13- or nothing, man. I’m not talking about nothing. 403 (prejudicial).
 20:16)             I need— I need— I’m talking from you to me,
                    that man really gave me—
                   DICKERSON: [redacted]
                   WILLIAMS: I’m scared than a motherfucker.
                   DICKERSON: [redacted]
                   WILLIAMS: I’m not messed up like that, man.
                   That man gave me some shit, man, got me
                   fucked up.
                   DICKERSON: [redacted]
                   WILLIAMS: No, man, it ain’t— it ain’t nothing
                   like that. It’s just, man, the shit… I’m in the right
                   state of mind, if I’m not in the right state of
                   mind I wouldn’t [unintelligible].
                   DICKERSON: [redacted]
                   WILLIAMS: “The man tried— I mean, [unintel-
                   ligible]. I don’t even… bro. This is like, real live
                   like motherfucking… you know what I’m say-
                   ing? You wanna just know— This girl Laura—
                   All this shit! Every time I got pulled over, and
                   some motherfucker seen me get pulled over
                   [unintelligible] you know what I’m saying?
                   Every time— I got pulled over four or five
                   times, you got to [unintelligible], you know
                   what I’m saying?”



                                            - 14 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 15 of 19 PageID #: 540




 Location                                   Text                         Ruling
 Doc. 54-2 at 23-24 WILLIAMS: You ain’t got no probable reason to Inadmissible under
 (lines      21:11- search that car.                              FRE 403 (prejudi-
 22:12)             DICKERSON: [redacted]                         cial).

                   WILLIAMS: There’s no probable— It’s no prob-
                   able cause to search that car, man.
                   DICKERSON: [redacted]
                   WILLIAMS: Nah, I don’t even want my car. You
                   know, they gon’ get a warrant.
                   DICKERSON: [redacted]
                   WILLIAMS: They— Bro, I’m—
                   DICKERSON: [redacted]
                   WILLIAMS: I need a warrant. I know the law. I
                   need a warrant.
                   DICKERSON: [redacted]
                   WILLIAMS: I’m over here about to [unintelligi-
                   ble] pass out. I’m telling you I’m sick.
                   DICKERSON: [redacted]
                   WILLIAMS: You need a warrant. Hell, you
                   gotta get a warrant to take that motherfucker.
                   Fuck this shit. I [unintelligible] on me like that.
                   Damn, I can’t even goddamn get a job, nothing.
                   [Unintelligible] everywhere I go.
 Doc. 54-2 at 42 DICKERSON: Oh, here’s the gun. He’s got a Inadmissible. Con-
 (lines 12:7-11) gun.                                       frontation   Clause
                 SAMFORD: Let me see it while you finish up and FRE 404(b).
                   [unintelligible].
                   DICKERSON: Oh shit. He’s a convicted felon,
                   too.
                   SAMFORD: [Unintelligible].
                   DICKERSON: 320 SO, show firearm recovered.



                                           - 15 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 16 of 19 PageID #: 541




 Location                               Text                           Ruling
 Doc. 54-2 at 28-30 WILLIAMS: Hey, man, you gon’ take me to the Inadmissible. FRE
 (26:23-28-4)       emergency room?                             403 (prejudicial).
                  SAMFORD: Do what?
                  WILLIAMS: You gon’ take me to the emergency
                  room?
                  SAMFORD: I can’t hear you. Do what now?
                  WILLIAMS: Are you going to take me to the
                  emergency room?
                  SAMFORD: What do you need to go to the
                  emergency room for?
                  WILLIAMS: Told you, man. Dude gave me
                  some shit [unintelligible].
                  SAMFORD: Huh?
                  WILLIAMS: I told Chris that man gave me
                  some— I don’t what that shit is.
                  SAMFORD: Who did?
                  WILLIAMS: That man, [unintelligible].
                  SAMFORD: Who?
                  WILLIAMS: Hey, man…
                  SAMFORD: I don’t know, man. I’m taking you
                  to the county jail.
                  WILLIAMS: Nah, I need the emergency room,
                  bro. I ain’t…
                  SAMFORD: You didn’t feel light-headed 20
                  minutes ago when you was running from us.
                  WILLIAMS: I know I’m scared as a mother-
                  fucker. I know need to go to the emergency
                  room.
                  SAMFORD: Alright.
                  WILLIAMS: [Unintelligible].


                                       - 16 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 17 of 19 PageID #: 542




 Location                                 Text                            Ruling
                   SAMFORD: 322 SO, you can go ahead and
                   show me 75 one time. One black male for 320,
                   gonna be in route to 101.
                   DISPATCH: 10-4.
 Doc. 54-1 at 4-5 FEMALE: So, how were you evading arrest? Inadmissible. FRE
 (lines 2:25-3:1). You must have been speeding.            403 (prejudicial, low
                                                           probative value).
 Doc. 54-1 at 5 WILLIAMS: Mama, I can’t keep on getting Inadmissible. FRE
 (lines 3:7-10). pulled— I get pulled over four, five times. You 403 (prejudicial).
                 see— You see what happened [unintelligible].
 Doc. 54-1 at 5- FEMALE: I ain’t finna say nothing because I— Inadmissible. FRE
 6(lines 3:23-4:1). I— I knew they was gonna finally get you Ty. 802 and 403 (prejudi-
                    ‘Cause you wasn’t— you just didn’t act right. cial, low probative
                                                                  value).
 Doc. 54-1 at 6 FEMALE: I don’t know nothing about what’s Inadmissible.            FRE
 (lines 4:10-25). going on. I don’t— You just done messed your- 802.
                  self up.
                   WILLIAMS: How? No, I ain’t.
                   FEMALE: Yes, you have.
                   WILLIAMS: How I have?
                   FEMALE: Tyreese, that’s a—a felony against
                   you again with that gun. You done messed
                   yourself up. Can’t nobody— Can’t nobody
                   talk—
                   WILLIAMS: [Unintelligible].
                   FEMALE: Can’t nobody talk to you or nothing.
                   WILLIAMS: No, ‘cause ain’t nobody saying—
                   You ain’t list— You ain’t paying attention. You
                   can think about it. Them people pulled me over
                   [unintelligible].




                                         - 17 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 18 of 19 PageID #: 543




 Location                                 Text                               Ruling
 Doc. 54-1 at 6-8 FEMALE: You don’t see the point? You ain’t say Inadmissible. FRE
 (lines 5:1-6:2). nothing.                                          802 and 403 (prejudi-
                  WILLIAMS: I can’t talk to you ‘bout— [Mum- cial, wasteful of time,
                  bling] Every time I try talk to y’all ‘bout some- low        probative
                  thing y’all ain’t gonna understand what’s really value).
                    going on.
                    FEMALE: Well, I don’t— I don’t know what to
                    say.
                    WILLIAMS: [Stutters] I mean, I’m just— I— I
                    mean, I’m like by myself.
                    FEMALE: You just— you just accusing folks of
                    stuff, it just doesn’t even make sense.
                    WILLIAMS: I ain’t— Nah. Mama, you ain’t lis-
                    tening to what’s going on, what I’m saying. As
                    far as me, you ain’t understanding. You— I
                    mean [unintelligible]—
                    FEMALE: Tyreese! How am I going to under-
                    stand anything when I don’t know nothing?
                    WILLIAMS: That’s what I’m saying, you ain’t
                    trying to know nothing.
                    FEMALE: Well, I can’t help you. I’m sorry.
                    WILLIAMS: I know that. That’s what—
                    FEMALE: I wish you— All I wish [unintelligi-
                    ble] came home and did what you supposed to
                    [unintelligible] done.
                    WILLIAMS: That’s what you wanted, ain’t it?
                    FEMALE: What?
 Doc. 54-1 at 10 FEMALE: First Time Bail Bonds.                Inadmissible. FRE
 (lines 8:5-14). WILLIAMS: Uh, yes, this is Tyreese. Did y’all 403 (prejudicial) and
                 get in touch with them?                       FRE 802.




                                          - 18 -
Case 6:19-cr-00029-JCB-JDL Document 68 Filed 08/21/20 Page 19 of 19 PageID #: 544




 Location                                Text                                  Ruling
                  FEMALE: Uh, yes, but she said that she’s gonna
                  call your mom ‘cause she said that you—that
                  she doesn’t know if you’re lying about having
                  that much money on your credit card.
                  WILLIAMS: [Laughs] Yeah.
                  FEMALE: Yeah. So, we’re waiting on your
                  mom.
 Doc. 54-1 at 11 ANITA: Nobody’s gon’ get anything out [unin- Inadmissible.             FRE
 (lines 2:16-22) telligible].                                 802.
                  FEMALE: Uh, Ms. Anita said that nobody’s
                  gonna be able to get anything out.
                  ANITA: [Unintelligible].
                  FEMALE: We need to find someone that can
                  like, make a down payment, and—


                                       Conclusion
                 For the reasons stated above, defendant’s motions in
             limine numbers 1-4 and his motion to require the government
             to reveal agreements with fact witnesses (Docs. 34-38) are de-
             nied. Defendant’s motion to exclude evidence (Doc. 54) is
             granted-in-part, denied-in-part, and deferred-in-part.

                                 So ordered by the court on August 21, 2020.



                                                J. CAMPBELL BARKER
                                             United States District Judge




                                         - 19 -
